Citation Nr: 9916736	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  97-13 46A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1982 to 
November 1985 and from March 1990 to July 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefit sought on appeal. 

The Board notes that the issue of increased evaluation for 
major depression has been certified for appeal.  Under the 
pertinent law and regulations, following the issuance of a 
statement of the case (SOC), the claimant must file a 
Substantive Appeal within 60 days from the date the SOC is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The 
Substantive Appeal should also set out specific arguments 
relating to errors of fact or law made by the RO in reaching 
the determination(s) being appealed.  38 U.S.C.A. § 
7105(d)(5); 38 C.F.R. § 20.202; see also Archbold v. Brown, 9 
Vet. App. 124, 132-133 (1996).  However, since no substantive 
appeal has been filed by the appellant concerning the issue 
of increased rating for depression, that issue is not 
properly before the Board.



FINDINGS OF FACT

1.  The veteran's service connected disabilities include 
major depressive disorder, evaluated as 50 percent disabling, 
residuals of a nasal fracture (noncompensable), scar, status 
post left calf laceration (noncompensable), and hearing loss 
left ear (no more than 10 percent disabling).

2. The veteran's service connected disabilities are not of 
such severity as to preclude all forms of substantially 
gainful employment.
CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that a total disability rating (TDIU) may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided, that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  The issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The veteran currently is service connected for a major 
depressive disorder, evaluated as 50 percent disabling, for 
three other disabilities rated as noncompensable, residuals 
of a nasal fracture, hearing loss, left ear and for a scar, 
status post left leg laceration. 

Service connection was established for major depressive 
disorder, a nasal fracture, left ear hearing loss and for a 
scar status post laceration of the left leg by an unappealed 
rating action of September 1995.  

The veteran's separation examination from his first period of 
service showed some worsening of hearing loss with no clear 
evidence of conversational hearing impairment; audiometry 
testing in 1990 average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second showed an average 
decibel loss of 25 decibels in the left ear, with essentially 
normal hearing on the right.  The service connected scar on 
the left calf is associated with 10 sutures on an 
approximately 15 centimeter laceration on his left calf from 
March 1990.  In April 1990, he had sustained a slightly 
dislocated fracture of the nasal bone.  After brief 
convalescence in each regard, there was no indication of 
continuing symptomatology with respect to any of those 
conditions.  

Likewise, there are no complaints or clinical findings to 
show a worsening of those conditions in subsequent 
examinations.  For example, the veteran was afforded a VA 
general medical examination in June 1996.  He reported a 
history of having fractured his nose in service; he reported 
no pain, left side decreased patency, occasional epistaxis, 
has nasal discharge- occasionally yellow to clear.  His 
height was reported as 70 3/4 inches and his weight was 314 
pounds with maximum weight in past year of 320 pounds.  On 
objective examination, nostrils were patent, and there was no 
sinus tenderness.  The scar on the left calf was noted, but 
there were no complaints or findings to suggest that 
condition had become symptomatic.  The ears were reported as 
unremarkable.  

The veteran's mental health profile is represented primarily 
by a combination of service medical records, history of 
hospitalizations, VA examinations, private treatment records 
from the Central Kansas Mental Health Center (KMHC), sworn 
testimony of the veteran's therapist from the KHMC along with 
other statements.  The picture is enhanced by the September 
1997 decision by an Administrative Law Judge for the Social 
Security Administration (SSA), who found the veteran disabled 
for SSA purposes in terms of depression and a personality 
disorder, impairments which were regarded as severe.  The 
veteran's therapist explained that the veteran's employment 
and coping problems stemmed from a narcissistic personality 
disorder which produced an unrealistic view of his 
performance and caused hostility and vengeful feelings.  The 
veteran had a tendency to internalize the conflict , which 
made his depression worse.  Treatment notes from August 1997 
reflect that the veteran was characterized as manipulative 
and evasive.  He often claimed to be in crisis and wanted to 
be seen immediately and was angry when things didn't work out 
as he planned.  In August 1997, he was reported with a Global 
Assessment of Functioning of 60.  The following month GAF was 
reported as 66.  The veteran's personality disorder has been 
commonly characterized as severe.  The veteran has had a 
number of jobs and a history of difficulty with supervisors 
and coworkers.  His last employment was in November 1995; he 
reported that went home sick, was suspended and subsequently 
fired.  He has also reported being a compulsive overeater 
with a history of purging.  He has a history of behavior 
problems prior to service along with substance abuse.  The 
veteran has a high school equivalency certificate; seems to 
get along well with his spouse and continues to receive 
counseling through AA. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue.  

Where it is the case that a veteran is only service-connected 
for a hearing loss in one ear, it is presumed for rating 
purposes that hearing in the other ear is normal.  38 C.F.R. 
§ 3.383.  Consequently, the other, non-service- connected 
ear, is assigned a Level I auditory acuity level.  Id.  The 
Board observes that the appellant is only service- connected 
for a left ear hearing loss.  Moreover, his auditory acuity 
level demonstrates essentially normal acuity on average.  In 
order to qualify for a compensable evaluation for left ear 
hearing loss, he would need to demonstrate less than 35 
percent of speech discrimination.  While such a profound loss 
is extremely unlikely given the other clinical findings, 
speech discrimination per se is not reported.  Nevertheless, 
affording the maximum benefit of the doubt, at most, a 
maximum 10 percent evaluation might be assignable where 
hearing in the service-connected ear is at level X or XI.  38 
C.F.R. §§ 4.85 and 4.87, Diagnostic Codes 6100 to 6101.  
Solely for the purposes of assessment of the hearing loss in 
the context of TDIU analysis, the hearing loss would warrant 
no higher than a 10 percent evaluation.

For scars not located on the head, face, or neck, a 10 
percent rating is provided for a superficial poorly nourished 
scar with repeated ulceration, 38 C.F.R. § 4.118, Diagnostic 
Code 7803, or for a superficial, tender and painful scar on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  Otherwise, a scar will be rated based on the 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805.  Here, the location of the 
impairment, the absence of complaints and clinical findings 
would indicate that a compensable evaluation would not be 
warranted for the subject condition.

A noncompensable evaluation is warranted for traumatic 
deflection of the nasal septum with only slight symptoms.  A 
10 percent evaluation requires that the deflection produce 
marked interference with breathing space.  38 C.F.R. § 4.97, 
Code 6502, effective prior to October 7, 1996.  However, the 
criteria for evaluating such disability changed during the 
pendency of the claim.  When the law or regulations change 
after a claim has been filed but before the appeal process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, 
the version of the criteria more favorable to the veteran 
should be applied.  A 10 percent rating is warranted for 
traumatic deviation of the nasal septum with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97, Code 6502, 
effective as of October 7, 1996.  Notwithstanding, the 
evidence does not demonstrate that a compensable evaluation 
would be warranted under either the old or the new criteria.

The veteran's service-connected major depressive disorder is 
rated under the provisions of Diagnostic Code 9405.  During 
the pendency of the veteran's appeal, the rating criteria for 
this code section were also changed effective November 7, 
1996.  See 61 Fed. Reg. 52,695 (1996). 

Under the former diagnostic criteria, Diagnostic Code 9405 
provides that a 10 percent evaluation is for application for 
symptoms less than the criteria for a 30 percent rating, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent rating 
for PTSD is warranted when there is definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  In a precedent opinion, dated 
November 9, 1993, VA's General Counsel concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 (Nov. 
9, 1993).  The Board is bound by this interpretation of the 
term "definite."  38 U.S.C.A. § 7104(c).  The next higher 
rating of 50 percent rating is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation is for 
application when the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 100 percent 
evaluation was warranted when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; there were 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; where the veteran was demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Part 4, 
Diagnostic Code 9405 (before November 7, 1996).  

The new rating criteria provide that a 10 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or where the symptoms are controlled by continuous 
medication.  A 30 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  The highest 
available rating, 100 percent, is warranted where the 
disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
38 C.F.R. § Part 4, Diagnostic Code 9434 (effective 
November 7, 1996).  

The Board acknowledges that the record contains GAF scores of 
60 and 66, which are indicative of mild to moderate 
symptomatology, according to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  
Other examinations have characterized the veteran's 
disability in remission.  Moreover, the Board also reiterates 
various examiner's statements to the effect that most of the 
veteran's psychiatric difficulty was due to his personality 
disorder, which is not service connected.    In light of the 
foregoing, the Board is not persuaded that the veteran's 
depression is disabling to such a degree as to warrant an 
evaluation in excess of 50 percent, under either version of 
the rating criteria.  The GAF scores alone, which are 
assigned by medical professionals, would not support a higher 
rating.    

The Board observes too that personality disorders are not 
diseases or injuries within the meaning of applicable 
legislation providing veteran's compensation benefits.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (1997); Beno v. Principi, 3 
Vet. App. 439 (1992).  Such a disorder, by definition, 
existed prior to the veteran's active duty service due to its 
developmental nature.  38 C.F.R. § 4.9.  Accordingly, such a 
condition cannot enter into the equation for determination of 
eligibility for TDIU.

It is clear that the veteran's service connected 
disabilities, e.g. depression, are not the principal cause of 
his unemployability.  For the reasons previously discussed in 
this decision, and because residuals of other service 
connected disabilities have not been shown, the Board is 
satisfied that the veteran's disabilities are correctly 
evaluated for purposes of determining whether unemployability 
exists, and that based on the evidence now of record, his 
overall disability picture does not entitle him to a combined 
schedular evaluation higher than the one currently in effect.  
In light of the foregoing, the veteran fails to satisfy the 
minimum percentage requirements for individual 
unemployability under 38 C.F.R. § 4.16(a), as although one of 
his disabilities is ratable at 40 percent or more, the 
combined evaluation does not approximate a 70 percent 
evaluation.

That notwithstanding, it is the established policy of the VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled.  In 
this case, the RO, in a January 1997 rating decision and the 
associated statement of the case, considered and denied the 
veteran's TDIU claim on an extra- schedular basis.  As stated 
previously, in Bagwell v. Brown, 9 Vet. App. at 338-9, the 
United States Court of Veterans Appeals indicated that the 
Board was not precluded from affirming an RO conclusion that 
a claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1). For the reasons stated below, the 
Board affirms the RO's conclusion that there were no unusual 
or exceptional circumstances present in the veteran's case.

Clearly, the veteran's occupational background and 
educational attainment are satisfactory for employment 
purposes.  As well, there does not appear to be any objective 
opinion of record, medical or otherwise, which relates that 
the veteran is unemployable due solely or primarily to his 
service-connected disabilities.  The record does not present 
other unusual factors which might serve as a predicate for a 
finding of unemployability.  The finding of the Social 
Security Administration was based in part on the severe 
personality disorder, which the Board has indicated, may not 
be considered in a VA claim for TDIU.  

Based on the foregoing, especially in the absence any 
objective opinion of record, medical or otherwise, which 
relates that the veteran is unemployable due to his service- 
connected disabilities, the Board concludes that his service- 
connected disabilities, when evaluated in association with 
his educational attainment and occupational background, are 
not shown to preclude all kinds of substantially gainful 
employment.  Accordingly, he is not entitled to a total 
disability evaluation based on individual unemployability.



ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities is 
denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

